Citation Nr: 0639416	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  94-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right 
acromioclavicular joint disability.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of fractures of the right humerus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2005 Order, the Court 
endorsed a joint motion for remand, and remanded the matter 
for compliance with the instructions in the joint motion.  
Although the CAVC did not explicitly state that the portion 
of the August 2004 Board decision that denied these claims 
was vacated, it appears that this was the intent.  The Board 
cannot, on its own initiative, vacate the 2004 decision in 
this case, because it does not fit within one of the 
regulatory grounds for vacating a decision found at 38 C.F.R. 
§ 20.904.  The Board will proceed on the assumption that the 
CAVC Order endorsing the joint motion included a 
determination that the portions of the underlying Board 
decision pertaining to the above issues should be vacated.

In August 2004, this matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which granted an 
increased rating of 20 percent for residuals of a fracture of 
the right humerus.  This matter also arises from a June 1997 
rating decision denying secondary service connection for a 
right shoulder disability.  The Board had previously remanded 
this matter in June 1996, July 1999 and April 2003.  It 
returns now from a June 2005 Board remand pursuant to the 
February 2005 Order of the Court.  

The August 2004 Board decision also addressed the issue of 
service connection for osteoarthritis of the cervical spine.  
That issue was abandoned by the veteran according to the 
terms of the February 2005 Joint Motion for Remand.  That 
portion of the August 2004 decision has not been vacated and 
shall not be reconsidered here.

The veteran testified before the undersigned at a July 2003 
videoconference hearing.  The veteran also testified before a 
hearing officer at the RO in November 1992 and October 1997.  
Transcripts of each have been associated with the file.

There is an outstanding claim for service connection for 
hearing loss, which the veteran has attempted to file on 
three occasions, most recently in July 1994.  No action has 
been taken by the RO on the claim, and the issue of service 
connection for hearing loss is, again, REFERRED to the RO for 
development and initial consideration.


FINDINGS OF FACT

1.  Osteoarthritis, rotator cuff disease and 
acromioclavicular arthrosis of the right shoulder are not 
etiologically related to right humerus fractures or their 
residuals.  

2.  Osteoarthritis, rotator cuff disease and 
acromioclavicular arthrosis of the right shoulder are not 
etiologically related to glenohumeral dislocation or 
subluxation, with subsequent mild limitation of motion.  

3.  Osteoarthritis of the right shoulder first manifested 
many years after service and is unrelated to any incident 
inservice, including right humerus fractures or their 
residuals.  

4.  The veteran's service-connected residuals of fractures of 
the right humerus have been manifested by limitation of right 
elbow flexion to 90 degrees, no limitation of extension and 
medial tenderness. 




CONCLUSIONS OF LAW

1.  Osteoarthritis, rotator cuff disease and 
acromioclavicular arthrosis of the right shoulder were not 
incurred in or aggravated by active service, are not 
proximately due to or the result of service connected 
residuals of fractures of the right humerus, to include 
glenohumeral dislocation or subluxation, nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  The criteria for an evaluation greater than 20 percent 
for right humerus fracture residuals are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5206, 5207, 5208 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Service Connection for a Right Acromioclavicular Joint 
Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The existence of current right shoulder disorders is firmly 
established by the evidence.  At a November 2005 VA 
orthopedic examination, the veteran was diagnosed with 
osteoarthritis and arthrosis of the acromioclavicular (AC) 
joint with possible rotator cuff disease.  A January 2006 VA 
examination indicated that there is no neurological component 
to the veteran's right shoulder disabilities.  The veteran 
was also seen in December 2005 and January 2006 for VA 
examinations to determine the extent of the neurological 
impairment caused by his service connected disability.  The 
reports indicate that the ulnar nerve deficit is confined to 
an area below the elbow.  Accordingly, it is not implicated 
in the right AC joint claim.  The Board is satisfied that the 
evidence establishes a current disability.  

Review of the veteran's inservice medical history shows 
dislocation of the right shoulder subsequent to the inservice 
fractures for which he is presently service connected.  The 
veteran suffered a comminuted fracture of the lower shaft of 
the right humerus in March 1966.  A hanging cast was applied.  
In April 1966, his right shoulder was noted to be subluxated 
or dislocated.  There was delayed healing of the fracture, 
and during a hospitalization in May 1966, the veteran 
underwent occupational therapy for his right shoulder.  In 
July 1966, the fracture was noted to have healed, and the 
cast removed.  In September 1966, the veteran refractured his 
right humerus in the same location as the previous fracture.  
In December 1966, x-rays showed the fracture had healed.  On 
examination, the veteran had difficulty with the last degrees 
of shoulder abduction and he was referred to physical 
therapy.  On follow-up ten days later, the right shoulder 
range of motion was good, although he still complained of 
discomfort in the shoulder.  The report of the separation 
examination conducted in January 1967 noted that the veteran 
had dislocated his right shoulder and broken his right 
humerus in March 1966.  There was mild limitation of motion 
in the right elbow on examination.  For the purposes of 
direct service connection, the requirement of an inservice 
injury is met.  

The veteran contends that his current right shoulder 
disabilities are related to the pain he has experienced in 
that shoulder since service.  The relevant postservice 
medical evidence is as follows. 

The veteran filed for service connection in 1970.  A November 
1970 VA examination found that the veteran had limitation of 
elbow range of motion of 5 degrees of extension and 130 
degrees of flexion and 165 out of 180 degrees of right 
shoulder abduction.  All other range of motion findings were 
normal.  The diagnosis was "mild limitation of motion of 
elbow and shoulder on the right side."  The veteran was 
given a single rating of 10 percent.  There is no distinct 
disability or pathology given for the right shoulder at that 
time.  The veteran was granted service connected for right 
humerus fracture residuals in February 1971, manifested by 
elbow and shoulder limitation of motion on the right side.  

In November 1975, the veteran had slight loss of flexion in 
the right elbow and slight loss of forward flexion in the 
right shoulder.  He complained of pain in the right shoulder.

In September 1982, the veteran again complained of pain in 
his right shoulder.  On examination, he had full range of 
motion in all joints of the arm, with some pain on 
hyperextension and elevation.  The examiner noted "no 
functional impairment...."  

In addition to the orthopedic findings listed above, the 
veteran underwent x-ray examinations in April and December 
1970, November 1975 and September 1982.  The right elbow and 
distal humerus, where the fractures occurred, were shown as 
healed in 1970 with no additional reinjury in this period.  
The 1975 and 1982 x-rays showed a normal right shoulder.  No 
diagnosis of a right shoulder disorder was given.  There is 
also no evidence of a recurrent dislocation or subluxation of 
the right shoulder.  The veteran did not report to the 
examiners any symptom beyond pain on movement.  

The veteran returned to VA for treatment of his right 
shoulder in January 1990, the year preceding the filing of 
the present case.  The veteran complained of pain in the 
right hand, neck and shoulder.  He had increased pain with 
right shoulder elevation, but not with flexion, on 
examination.  He reported similar pain twenty years earlier.  
X-rays of the cervical spine were consistent with a soft 
tissue injury such as ligamentous tear, with no other bone or 
joint pathology.  X-rays of the right shoulder showed 
demineralization and osteoarthritis of the AC joint.  

On a consult in January 1990, the veteran complained of pain 
with limitation of motion for one month of the right 
shoulder, neck, and arm.  He did not report any recent trauma 
to account for his pain.  On inspection, there was some 
muscle atrophy over the right back upper shoulder area 
between the spine and humerus joint.  There was limitation of 
motion on extension and right turning due to pain. Muscle 
strength was intact.  He had full range of motion in the arm 
with pain.

On a VA examination in January 1992, the veteran reported 
numbness in his right forearm and limitation of motion of the 
right arm, with pain on lifting.  He indicated that he was 
right-handed.  On examination, there appeared to be a slight 
decline of the right shoulder, and range of motion of the 
shoulder was decreased in all movements, as compared to the 
left.  The diagnosis was history of compound fracture of the 
right humerus with dislocation of the shoulder in 1966, 
currently symptomatic with functional impairment.  X-rays 
disclosed an unremarkable right shoulder, with no abnormities 
noted, a normal elbow joint space, and a healed fracture of 
the distal humerus.

On a VA examination in December 1992, the veteran was found 
to have ulnar neuropathy, with sensory deficits, secondary to 
fracture of the right humerus. By rating decision dated in 
January 1993, service connection for peripheral neuropathy of 
the right arm was granted, and assigned a 10 percent rating.

In May 1993, a computerized tomography (CT) scan disclosed 
mild disc bulging of C4-5 and was otherwise normal.  An 
ultrasound of the right shoulder was negative. The assessment 
was chronic right shoulder with reduced mobility, with no 
evidence of shoulder joint problem.

Later in May 1993, the veteran underwent a VA examination of 
the neck.  On examination, he had limitation of motion of the 
cervical spine.  He also had some pain in the shoulder.  The 
diagnosis was bulging disc of the cervical area, mild.  

In August 1993, the veteran's claims file and May 1993 
examination report were reviewed for an opinion regarding the 
etiology of his cervical spine disability.  It was opined 
that immobilization with a strap supporting the sling would 
have crossed the lower left side of his neck, which could 
cause a compression-type injury to the muscles of the left 
side of his neck.  Chronic injury over an extended period of 
time could cause muscle contraction, with limitation of 
motion.  The conclusion was that the veteran had diminished 
range of motion of the neck, secondary to possible neck 
muscle injury from chronic usage of the right humerus 
immobilizer.  There is no indication of a chronic shoulder 
condition.

A VA orthopedic examination was conducted in November 1996.  
The veteran complained of right shoulder pain, which flared 
up frequently and kept him from raising his arm over his 
head.  He also complained of frequent neck and bilateral 
scapular pain on motion in the right shoulder.  On 
examination, the veteran had pain on range of motion in the 
right shoulder, and there was mild to moderate weakness of 
the right deltoid.  He lacked about 15 degrees of full 
extension of the right elbow. He was unable to lift his right 
arm over his head.  The examiner noted that X-rays from 1994 
showed some arthritic changes in the right AC joint, and 
degenerative joint disease at all levels in the cervical 
spine.  The diagnosis was status post distal third of the 
right humerus fracture with good healing, and degenerative 
joint disease of the right AC joint and cervical spine. 

A VA examination in May 1997 noted that there had been no 
change since the last examination.  The veteran complained of 
pain with motion of the right elbow and shoulder.  He 
complained of tenderness over the old fracture site. On 
examination there was tenderness over the right distal 
lateral humerus, and a palpable bony mass consistent with 
post-fracture remodeling.  There was no swelling, false 
motion, shortening, or intraarticular involvement.  No 
deformity was apparent on observation but a bony mass was 
palpated.  Angulation was not observed, but was noted on X- 
rays.  

Additional VA outpatient treatment records show that in May 
1999, the veteran had limitation of motion and strength in 
the right upper extremity.  Right elbow flexion was to 90 
degrees and extension was to 20 degrees.  X-rays of the elbow 
in November 1999 disclosed an old fracture of the distal 
humerus, and a normal right elbow joint.

A VA examination was conducted in August 2000, following a 
review of the claims file by the examiner.  The veteran 
reported a 2-year history of an inability to raise his arm 
above shoulder level.  He complained of limitation of motion, 
pain, and weakness with use of the right arm.  Periodically, 
he had flare-ups which caused additional loss of function.  
He also complained of neck pain radiating from his arm and 
shoulder toward his right neck.  X-rays disclosed 
degenerative changes of both the right and left AC joints.  
The diagnoses were fracture of the right humerus, by history; 
right shoulder pain (impingement syndrome), with probable 
rotator cuff disease; and neck pain with X-ray evidence of 
foraminal facet arthrosis.  In addition, there was X-ray 
evidence of AC arthrosis.  

VA medical treatment records, dated from January 2000 to May 
2003, show that in May 2000, the veteran was seen complaining 
of right shoulder pain and stiffness which was precipitated 
with any torquing or movement of the shoulder and arm.  He 
denied any similar problem in the past.  Later that month, it 
was noted that he could not raise his right arm above his 
head, due to limitation of motion in the shoulder.  In June 
2001, he was noted to have a frozen right shoulder.

In July 2001, he was seen in the physical therapy clinic for 
degenerative arthritis in both shoulders.  His chief 
complaint was of debilitating pain in the right shoulder 
preventing him from performing everyday tasks.  He said the 
onset had been in 1966, when he had sustained a compound 
fracture to the right humerus with shoulder involvement while 
in service.  He said he had had surgery and lots of therapy 
over the years.  The assessment was that he had a diagnosis 
of right shoulder impingement syndrome, and signs and 
symptoms of a possible tear in one or more tendons of the 
rotator cuff.

VA orthopedic clinic notes dated in October 2001 and February 
2002 (the latter from the doctor identified in his July 2003 
Board hearing) report a history of right shoulder pain since 
1966 after an injury in service, and an open fracture 
(although there was no evidence of a scar).  He said he had 
had a frozen right elbow, which had required a year of 
treatment.  On examination, he had a frozen shoulder, 
reported to have been present since 1966.  An intraarticular 
steroid injection was planned, with consideration of 
arthroscopic release if this failed.  A handwritten note 
attached to the February 2002 report advised the veteran that 
any re-evaluation for VA disability would have to be done by 
a compensation and pension doctor.

In May 2003, the veteran was hospitalized for evaluation of 
recurrent chest pain, in connection with his cardiac disease.  
The history of symptoms obtained on admission included a 
complaint of right shoulder joint pain which was similar to 
the arthritis pain he usually developed.  A history of 
degenerative joint disease of the right arm status post 
injury in the mid-1960's was noted.

In August 2004, the veteran had a vocational rehabilitation 
assessment performed.  The determination was that the veteran 
could not be reasonably expected to obtain and retain 
competitive employment due to his disabilities, which include 
diabetes mellitus.  His primary restrictions are due to 
diabetes, and his service connected right arm is responsible 
for the veteran requiring a voice activated computer.  

The veteran was sent for a November 2005 VA examination 
pursuant to the Board's June 2005 remand.  The examination 
was performed by the same examiner that provided the August 
2000 examination.  The examiner was asked for an assessment 
of the current condition of the service connected disability 
and an opinion as to whether or not the veteran had any other 
disability of the shoulder that could be related to a service 
connected disability or to an inservice event.  In 
particular, the examiner was asked to comment as to the 
relationship, if any, between the veteran's shoulder 
conditions and the dislocation or subluxation the veteran 
experienced in 1966.  

The Board must assess the evidence showing whether or not the 
veteran's right shoulder disabilities, osteoarthritis, 
arthrosis and rotator cuff disease, are related to his 
service connected right humerus fracture residuals.  As noted 
above, service connection requires a continuity of 
symptomatology but also medical evidence of a relationship 
between a currently diagnosed disorder and service.  See 
Hickman, supra.  The evidence regarding a relationship to 
service is extensive.  November 1996, May 1997, August 2000 
and November 2005 medical opinions indicate that there is not 
a relationship. 

At the November 1996 VA examination, the examiner "seriously 
doubt[ed]" there was a relationship between the humerus 
fracture and his degenerative joint disease of the AC joint.  
The Board notes that this was the only diagnosed disorder of 
the shoulder at the time.  The examiner also observed that 
there was some loss of function noted on the examination, but 
not in his distal humerus.  

At the May 1997 VA examination, the examiner reported that 
the claims file had been reviewed exhaustively, and concluded 
that the veteran had status post fracture of the right 
humerus with residuals of tenderness.  He had mild right AC 
joint degenerative joint disease, not secondary to his right 
arm fracture; the examiner opined that it would have occurred 
regardless of whether he had the fracture or not.  There was 
subjective evidence of pain on motion of the shoulder but not 
because of anything associated with a distal humerus 
fracture.

The August 2000 examiner's opinion is against a relationship 
between the current disorders and the inservice injury.  The 
examiner considered the site of the previous fracture and the 
previous treatment to the fracture, and the increasing loss 
of motion in the right shoulder, and concluded that the 
veteran likely had rotator disease of the right shoulder 
which had occurred over the years, and was not the result of 
a fracture of the right humerus.  Further, neither the AC 
arthrosis nor the cervical arthrosis was the result of a 
fracture of the right humerus.  The examiner explained that 
there was no anatomic connection, and there would be no 
possible connection to additional loss of motion of the 
shoulder and the presence of arthrosis at a joint (AC and 
cervical spine), distant from a fracture of the right distal 
humerus.  The examiner further concluded that neither the 
right shoulder nor cervical spine conditions could be 
worsened by the fact that there was a fracture of the right 
humerus in the military.  The pain and functional loss in the 
area of the right shoulder, in the examiner's opinion, were 
not service-connected, but rather the result of progressive 
rotator cuff disease.

The examiner who performed the August 2000 examination saw 
the veteran again in November 2005, and came to the same 
conclusion regarding his right shoulder disorders.  The 
examiner stated that there was no relationship between the 
veteran's right shoulder disabilities and his inservice 
injury or as a residual of the injury or treatment.  The 
examiner noted that the veteran had an injury to the distal 
third of the humerus, the end of the upper arm away from the 
body, and had an immobilizer during treatment of the 
fracture.  Subsequently, the veteran had a subluxation of the 
humeral head to the right.  The examiner recounted the 
veteran's medical history.  The examiner found no diagnosed 
disorder of the right shoulder following the physical therapy 
in 1966.  The examiner indicated that such dislocations or 
subluxations of the shoulder joint were common following 
immobilizer use and that use would restore the humeral head 
relationship with the glenoid.  The examiner noted that there 
is no evidence of recurrent subluxation.  X-rays of the right 
shoulder, where the humerus interacts with the joint, were 
clear through August 2000, with osteoarthritic changes 
involving the joint spaces of the humerus and glenoid first 
appearing on x-rays in November 2002.  The examiner 
identified the veteran's current right shoulder disabilities 
as osteoarthritis, possible rotator cuff disease and AC 
arthrosis.  The examiner concluded that the inservice injury 
and treatment were not etiologically related to either the 
subluxation or fractured humerus, nor were they related 
secondarily to the fractured humerus.  

In favor of the claim, the veteran has complained of 
discomfort in his right shoulder since service.  At 
separation in January 1967, the veteran did complain of right 
shoulder discomfort.  He continued to do so through the 
1990's.  In 1993, a history of right shoulder dislocation was 
noted, currently symptomatic with functional impairment.  

In contrast to the veteran's complaints of pain, there is no 
medical evidence specifically attributing the veteran's 
current degenerative joint disease, AC arthrosis or rotator 
cuff disease to service, or to the fracture residuals.  At 
his Board hearing, the veteran said doctors had told him that 
his shoulder disability was related to service.  He said his 
current doctor had explained to him that the diagnosis of a 
compound fracture could not have been accurate, because 
rotator cuff disease could not be discovered without surgery.  
However, the veteran's statement of what his doctor told him, 
while credible, is not probative, because the veteran lacks 
the medical expertise necessary to reliably relay such 
information.  See Robinette v. Brown, 8 Vet.App. 69 (1995) 
("the connection between the layman's account, filtered as 
it was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Likewise, 
the veteran himself cannot provide a medical opinion on 
diagnosis or etiology of a claimed condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Indeed, the evaluation referred to in the hearing merely 
notes a history of a frozen shoulder since 1966.  Medical 
evidence which is simply information recorded by the examiner 
"unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence.'" 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  Moreover, the 
history provided at that time, of a frozen shoulder since 
1966, is contradicted by the contemporaneous evidence, which 
shows no more than mild limitation of motion until the 
1990's, and no frozen shoulder until 2001.  Strangely, it 
appears the veteran has also begun to tell his doctors that 
he has had surgery on the shoulder.  The Board can find no 
indication that this is the case.  The veteran is clearly 
competent to report pain in the shoulder and has consistently 
done so since service.  

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See 
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331 
(2006), the Board concludes that the lay evidence presented 
by the veteran concerning his continuity of symptoms after 
service is credible and ultimately competent, regardless of 
the lack of a diagnosis.  However, the veteran's claim fails 
based upon the lack of medical nexus associating his injuries 
in service to a current disability.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other 
words, even accepting the veteran's allegation that he has 
had continuous pain since service, no medical professional 
has ever linked that pain to the in-service injury or to the 
current disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The Board has also considered the applicability of 
presumptive service connection provisions.  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The record shows that 
osteoarthritis was not diagnosed until January 1990, at the 
earliest.  This is well outside the presumptive period; 
therefore, presumptive service connection is inapplicable in 
this case.  

In sum, the credible medical evidence shows that the 
veteran's current degenerative joint disease and rotator cuff 
tear of the right shoulder were not present in service or for 
years thereafter, not caused by any incident of service, and 
not caused or worsened by service-connected humerus fracture 
residuals or by glenohumeral dislocation or subluxation.  The 
weight of the evidence establishes that degenerative joint 
disease and rotator cuff tear of the right shoulder were not 
incurred in or aggravated by service, and are not proximately 
due to, or worsened by, a service- connected disability.  The 
preponderance of the evidence is against the claim for 
service connection for degenerative joint disease and rotator 
cuff tear of the right shoulder on either direct or secondary 
bases.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


II.  Increased Ratings for Residuals of Fracture of the Right 
Humerus

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code (DC) may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The veteran 
currently receives a 20 percent rating under DC 5201 for 
limitation of motion of the humerus.  On review of the 
evidence, the Board concludes that the application of a 
different Diagnostic Code is appropriate in this case.  

On VA examination in January 1992, in the right elbow, 
flexion was to 70 degrees (as compared to 90 degrees on the 
left), pronation was 70 degrees (80 on the left), supination 
of the forearm was to 45 degrees (85 on the left).  The 
diagnosis was history of compound fracture of the right 
humerus with dislocation of the shoulder in 1966, currently 
symptomatic with functional impairment.  X-rays of the elbow 
were unremarkable.  

In November 1996, VA examination revealed that the veteran 
had pain on range of motion in the right shoulder, and there 
was mild to moderate weakness of the right deltoid.  He 
lacked about 15 degrees of full extension of the right elbow.  
He was unable to lift his right arm over his head.  The 
examiner noted that X-rays from 1994 showed some arthritic 
changes in the right AC joint, and degenerative joint disease 
at all levels in the cervical spine.  The diagnosis was 
status post distal third of the right humerus facture with 
good healing, and degenerative joint disease of the right AC 
joint and cervical spine. The examiner "seriously 
doubt[ed]" there was a relationship between the humerus 
fracture and his degenerative joint disease.  The examiner 
also observed that there was some loss of function noted on 
the examination, but not in his distal humerus.

A VA examination in May 1997 noted that there had been no 
change since the last examination.  The veteran complained of 
pain with motion of the right elbow and shoulder.  He 
complained of tenderness over the old fracture site. On 
examination there was tenderness over the right distal 
lateral humerus, and a palpable bony mass consistent with 
post-fracture remodeling.  There was no swelling, false 
motion, shortening, or intraarticular involvement.  No 
deformity was apparent on observation but a bony mass was 
palpated.  Angulation was not observed, but was noted on X- 
rays.  The examiner reported that the claims file had been 
reviewed exhaustively, and concluded that the veteran had 
status post fracture of the right humerus with residuals of 
tenderness.  He had mild right AC joint degenerative joint 
disease, not secondary to his right arm fracture; the 
examiner opined that it would have occurred regardless of 
whether he had the fracture or not.  There was subjective 
evidence of pain on motion of the shoulder but not because of 
anything associated with a distal humerus fracture.

At the August 2000 VA examination, the pain and functional 
loss in the area of the right shoulder, in the examiner's 
opinion, were not service-connected, but rather the result of 
progressive rotator cuff disease.  The right elbow was not 
evaluated.  The veteran reported a 2-year history of an 
inability to raise his arm above shoulder level.  He 
complained of limitation of motion, pain, and weakness with 
use of the right arm.  Periodically, he had flare-ups which 
caused additional loss of function.  

The November 2005 VA examination documented the current 
condition of the veteran's fracture residuals.  The examiner 
indicated that the veteran had 100 degrees of flexion and a 
lack of 25 degrees of extension.  The forearm pronated and 
supinated normally to 80 degrees.  There was tenderness, 
medially, of the elbow.  X-rays were negative for "arthritis 
or any intrinsic pathology" of the right elbow.  The ulnar 
nerve impairment did not contribute to the limitation of 
motion.  As discussed above, the examiner found no shoulder 
involvement.

The evidence of record indicates that the veteran's humerus 
fracture residuals are manifested by intermittent limitation 
of elbow flexion of 90 degrees, limitation of extension of 25 
degrees, medial tenderness, and a palpable mass, without 
evidence of chronic forearm impairment or shoulder 
impairment.  Each examiner to address the question of whether 
the veteran's service connected disability includes right 
shoulder manifestations on review of the claims file, has 
opined that it does not.  

The veteran is right-handed, and his right humeral fracture 
residuals affect his major upper extremity.  The rating 
schedule provides compensable ratings for the shoulder and 
arm for: ankylosis, limitation of motion, other impairment of 
the humerus, and clavicle or scapula impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.  The 
ratings schedule provides compensable ratings for the elbow 
and forearm for: ankylosis, limitation of forearm extension, 
limitation of forearm flexion, forearm flexion limited to 100 
degrees with extension limited to 45 degreees, other 
impairment of the elbow, nonunion of the radius and ulna, 
ulna impairment, radius impairment, and impairment of 
supination and pronation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213.  
The veteran is currently rated for limitation of motion of 
the shoulder.  According to the evidence of record, he has no 
limitation of motion of the shoulder associated with his 
service connected right humerus fracture residuals.  

As the veteran already receives a 20 percent rating, only 
ratings at or above 20 percent will be considered.  All 
ratings discussed below are for the major upper extremity.

Limitation of flexion of the major forearm to 90 degrees 
warrants a 20 percent rating; flexion to 70 degrees warrants 
a 30 percent rating; flexion limited to 55 degrees warrants a 
40 percent rating; and flexion limited to 45 degrees warrants 
a 50 percent rating.  38 C.F.R. § 4.71a, Code 5206.

Limitation of extension of the major forearm to 75 degrees 
warrants a 20 percent rating; extension limited to 90 degrees 
warrants a 30 percent rating; limitation of extension to 100 
degrees warrants a 40 percent rating; and extension limited 
to 110 degrees warrants a 50 percent rating.  38 C.F.R. § 
4.71a, Code 5207.

Limitation of motion of the forearm to 100 degrees of flexion 
and 45 degrees of extension warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Code 5208.

As noted above, the veteran sustained a comminuted fracture 
to the distal (lower) part of the right humerus in service, 
with delayed healing, followed by a re-fracture in the same 
place a few months later.  However, examinations in December 
1970 and 1975 disclosed only mild limitation of motion.  

On a VA examination in January 1992, there was limitation of 
motion in the elbow, with flexion limited to 70 degrees.  
However, on a VA orthopedic examination in November 1996, 
flexion was to 120 degrees, and it was noted that there was 
no loss of function in the distal humerus found on 
examination.  A May 1999 outpatient treatment note reported 
flexion of the right elbow to 90 degrees, and extension to 20 
degrees.  Further, an examination in May 1997 found 
tenderness to be the only residual of the right humerus 
fracture, and the pertinent diagnosis resulting from the 
August 2000 examination was fracture of the right humerus, by 
history.

Thus, despite the January 1992 examination report showing 
limitation of flexion to 70 degrees, the numerous other 
medical records dated throughout this lengthy appeal period 
do not show limitation of flexion in the right elbow to more 
than 90 degrees, with 120 degrees of flexion observed in 
November 1996.  Moreover, there have been no other 
significant orthopedic symptoms associated with his humerus 
fracture residuals, and the most recent VA examination, in 
August 2000, simply noted humerus fracture residuals, by 
history.  Since the 70 degrees of flexion was only shown on 
one occasion, it cannot be considered to reflect a permanent 
increase in disability, in view of the numerous records 
during the more than 10 years following that instance, which 
show range of motion varying from 90 degrees of flexion to no 
limitation of motion.  Similarly, the veteran displayed 
limited extension once on the record, in May 1999.  All other 
tests in the more than thirteen years worth of evidence show 
no limitation of extension.  The Board finds that the 
preponderance of the evidence shows that the veteran has not 
had limitation of flexion exceeding 90 degrees or limitation 
of extension.  In this regard, no objective elbow joint 
pathology has been shown.

The limitation of motion in the shoulder joint has been 
attributed to non-service- connected causes; thus, an 
increased rating on the basis of limitation of motion of the 
shoulder is not warranted.  See 38 C.F.R. § 4.71a, Codes 
5200, 5201.  The veteran does not have malunion, fibrous 
union, or nonunion of the humerus, nor are there recurrent 
dislocations at the scapulohumeral joint.  Accordingly, an 
increased rating based on other impairment of the humerus is 
not indicated.  See 38 C.F.R. § 4.71a, Code 5202.  Further, 
the evidence does not present a question of which of two 
evaluations to apply, under any of the potentially applicable 
diagnostic codes.  See 38 C.F.R. § 4.7.  The Board finds that 
the veteran's disability is more accurately described by 
limitation of flexion of the forearm under DC 5207.  
Significant limitation of extension of the forearm, to 70 
degrees or less, has not been shown.  See 38 C.F.R. § 4.71a, 
Code 5207.  Accordingly, the Board concludes that the 
criteria for a rating in excess of 20 percent for residuals 
of right humerus fractures have not been met.  

The Board notes that the February 2005 Motion for Joint 
Remand asks the Board to apply the rule of Mittleider, which 
requires that when it is not possible to separate the effects 
of the service-connected condition from a non-service-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In particular, the motion requested that 
the Board apply this rule in the context of the veteran's 
shoulder disability.  At examination in May 1997, August 2000 
and November 2005, the examiners noted that the veteran had 
no shoulder pathology related to his service connected 
disability.  There is no evidence of record that, since the 
veteran filed the current claim for increased rating, the 
right shoulder has shown any pathology related to the service 
connected disability.  There is no effect of the service 
connected condition on the function of the veteran's right 
shoulder.  As such, the veteran's right shoulder disability, 
in its entirety, does not merit a compensable rating.  The 
rule of Mittleider is inapplicable in this case.

While the veteran said, at his Board hearing, that he had 
trouble with his elbow, and was unable to eat, shave, or 
otherwise perform other everyday tasks with his right hand, 
the medical evidence does not indicate that any such 
difficulties are due to orthopedic residuals of his right 
humerus fractures.  (He is in receipt of a separate 10 
percent rating for neurological manifestations.)  He said 
that his doctors had told him he may need elbow replacement 
surgery, but there is no support of this in the medical 
records, and X-rays of the right elbow have been normal.  
While the veteran may report his observable symptoms, medical 
expertise is needed to associate the symptoms with a 
particular condition.  See Savage v. Gober, 10 Vet. App. 488 
(1997); Falzone v. Brown, 8 Vet. App. 398 (1995).

In sum, the evidence shows that the veteran's orthopedic 
residuals of his right humerus fracture consist of palpable 
bony abnormality, without shortening, intraarticular 
involvement, or arthritis, with tenderness and occasional 
limitation of motion of varying degrees, but predominantly 90 
degrees or more.  Although tenderness in the location of the 
fracture was noted on one occasion, there is no medical 
evidence of any additional loss of motion due to pain, and 
arthritis has not been shown.  Other symptoms in his right 
upper extremity, such as weakness and flare-ups, have been 
attributed to his non-service-connected shoulder disability.  
There is no other functional impairment resulting from his 
right humerus fracture residuals which would warrant a rating 
higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet.App. 202 (1995).

The preponderance of the evidence is against the claim for a 
higher rating for right humerus fracture residuals, and thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


III.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in June 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in June 2005, he was 
provided ten months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in April 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The June 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection for a right AC joint disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the RO assigned the 20 percent 
disability rating at issue here for the veteran's service-
connected disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  Id.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was afforded medical examination in November 
1996, May 1997, August 2000 and November 2005 to obtain 
opinions as to whether his right AC joint condition can be 
directly attributed to service.  Further examination or 
opinion is not needed on the right AC joint claim because, at 
a minimum, the preponderance of the evidence is against an 
association between the claimed condition and the veteran's 
military service.  This is discussed in more detail above.

The RO provided the veteran an appropriate VA examination in 
1996, 1997, 2000 and 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's right humeral fracture residuals 
since he was last examined.  The veteran did indicate a 
worsening in his condition in an October 2001 statement; 
however, an appropriate VA examination has been subsequently 
provided.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for right acromioclavicular 
joint disability is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of fractures of the right humerus is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


